Citation Nr: 0603236	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-05 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The available medical evidence, including VA and private 
treatment records, shows that the veteran's psychiatric 
symptoms have been diagnosed as major depression, a 
depressive disorder not otherwise specified, a bipolar 
disorder, and a personality disorder.  Although a December 
1991 private treatment summary shows a diagnosis of "to rule 
out PTSD," that claimed trauma related to an abusive 
childhood, not military service.  None of the medical 
evidence now of record indicates that the veteran has PTSD as 
a result of military service.  

The evidence shows, however, that the veteran was receiving 
treatment from the Vietnam Veterans Outreach Readjustment 
Counseling Center (Vet Center) in Sarasota, Florida.  He 
reported that his counselor at the Vet Center had diagnosed 
his symptoms as PTSD.  Those records have not been associated 
with the claims file.  In addition, he was receiving 
psychiatric treatment at the VA Medical Center (MC) at Bay 
Pines, Florida, and the Outpatient Clinic in Sarasota.  
Although the RO obtained the records of treatment through 
February 2003, subsequent records have not been obtained.  
The veteran testified in September 2005 that subsequent to 
February 2003 his VA psychiatrist diagnosed his psychiatric 
disorder as PTSD.  The VA treatment records, including the 
records of the Vet Center, are deemed to be evidence of 
record, and a determination on the merits of the veteran's 
appeal should not be made without consideration of that 
evidence.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran claims to have PTSD as the result of his 
experiences as a medic at the Great Lakes Naval Hospital.  He 
has not described any specific stressor in sufficient detail 
to allow meaningful research in order to obtain verification 
of the stressor.  If the evidence requested above is received 
and shows sufficient detail, the RO should request 
verification of the claimed stressor(s).

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the Vet Center 
since August 2001, and the VAMC and 
outpatient clinic since February 2003.

2.  If the above-requested development 
results in a diagnosis of PTSD and the 
description of an in-service stressor in 
sufficient detail to allow meaningful 
research, the RO should request 
verification of the occurrence of the 
stressor from appropriate sources.

3.  If the above-requested development 
results in verification of the occurrence 
of the claimed stressor(s), the RO should 
provide the veteran a VA psychiatric 
examination in order to obtain an opinion 
on whether he has PTSD as a result of the 
verified stressor.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including psychological testing, that are 
deemed necessary for an accurate 
assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination and review of the 
evidence in the claims file, provide an 
opinion on whether the veteran's 
documented history and psychiatric 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
also provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

